Citation Nr: 0212035	
Decision Date: 09/13/02    Archive Date: 09/19/02

DOCKET NO.  99-18 026A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, 
Nebraska


THE ISSUES

1.  Entitlement to a disability rating in excess of 20 
percent for service-connected fibromyalgia for the period 
from August 1, 1998, to August 28, 2001.

2.  Entitlement to a disability rating in excess of 40 
percent for service-connected fibromyalgia from August 28, 
2001.

3.  Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for a 
back disability. 

4.  Entitlement to service connection for a neck disability.

(The issues of entitlement to increased disability ratings 
for a left shoulder disability and left wrist disability, and 
entitlement to service connection for back disability, 
hearing loss, and tinnitus will be the subjects of a later 
Board of Veterans' Appeals (Board) decision.)


REPRESENTATION

Appellant represented by:	John Stevens Berry, Attorney 
at Law


ATTORNEY FOR THE BOARD

Jonathan B. Kramer, Associate Counsel


INTRODUCTION

The veteran served on active duty from March 1966 to February 
1968.

This case comes before the Board on appeal from rating 
decisions rendered in January 1999 and June 1999 by the 
Lincoln, Nebraska, Regional Office (RO) of the Department of 
Veterans Affairs (VA).  In regard to the issue of whether new 
and material evidence has been received to reopen a claim of 
service connection for a back disability, the Board notes 
that the decision below grants the application to reopen.  
The underlying claim of service connection will be addressed 
in a later Board decision.  This is so because this claim, 
along with the left shoulder, left wrist, hearing loss, and 
tinnitus claims, will be further developed by the Board 
pursuant to authority set forth in 67 Fed. Reg. 3,099 (Jan. 
23, 2002).  After the evidentiary development of these claims 
is completed, the veteran and her representative will be 
given opportunity to comment.  

The United States Court of Appeals for Veterans Claims 
(Court) has indicated that a distinction must be made between 
a veteran's dissatisfaction with the initial rating assigned 
following a grant of service connection (so-called "original 
ratings"), and dissatisfaction with determinations on later 
filed claims for increased ratings.  See Fenderson v. West, 
12 Vet. App. 119, 125-26 (1999).  Inasmuch as the disability 
rating question on fibromyalgia was placed in appellate 
status by a notice of disagreement expressing dissatisfaction 
with an original rating, the Board has characterized the 
fibromyalgia rating issues as set forth on the title page.  


FINDINGS OF FACT

1.  Since August 1, 1998, the veteran's symptoms of 
fibromyalgia have been constant, or nearly so, and are 
refractory to therapy.

2.  By a January 1978 rating decision, the veteran's claim of 
service connection for a back disability was denied by the 
RO.  The veteran did not appeal.

3.  The evidence received since the January 1978 denial bears 
directly and substantially upon the veteran's claim of 
service connection for a back disability, is not cumulative 
or redundant of evidence that had already been submitted, and 
is so significant that it must be considered in order to 
fairly decide the merits of the underlying claim.

4.  The veteran has not been diagnosed with any specific 
disability of the neck; the veteran's neck pain is a 
manifestation of service-connected fibromyalgia. 


CONCLUSIONS OF LAW

1.  For the period August 1, 1998, to August 28, 2001, the 
schedular criteria for a 40 percent rating for service-
connected fibromyalgia have been met.  38 U.S.C.A. § 1155 
(West 1991); 38 C.F.R. §§ 4.7, 4.71a, Diagnostic Code 5025 
(2001).

2.  A disability rating in excess of 40 percent for service-
connected fibromyalgia is not warranted.  38 U.S.C.A. § 1155 
(West 1991); 38 C.F.R. §§ 4.7, 4.71a, Diagnostic Code 5025 
(2001).  

3.  A January 1978 denial of the veteran's claim of service 
connection for a back disability is final.  38 U.S.C.A. 
§ 7105(c) (West 1991); 38 C.F.R. §§ 20.302, 20.1103 (2001).

4.  New and material evidence has been received to reopen the 
previously denied claim of service connection for a back 
disability.  38 U.S.C.A. §§ 1110, 5108 (West 1991 & Supp. 
2002); 38 C.F.R. §§ 3.303, 3.156(a) (2001).

5.  Service connection for a neck disability is not 
warranted.  38 U.S.C.A. § 1110 (West Supp. 2002); 38 C.F.R. 
§ 3.303 (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Higher Ratings for Fibromyalgia

The veteran contends that the severity of her service-
connected fibromyalgia is greater than the assigned 
disability ratings reflect.  Disability evaluations are 
determined by the application of the Schedule For Rating 
Disabilities, which allows for ratings based on the average 
impairment of earning capacity resulting from a service-
connected disability.  38 U.S.C.A. § 1155; 38 C.F.R. 4.1 
(2001).  Where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  38 C.F.R. § 4.7.  In addition, the 
evaluation of the same disability under various diagnoses, 
and the evaluation of the same manifestations under different 
diagnoses, are to be avoided.  38 C.F.R. § 4.14.

In order to evaluate the level of disability and any changes 
in condition, it is necessary to consider the complete 
medical history of the veteran's condition.  Schafrath v. 
Derwinski, 1 Vet. App. 589, 594 (1991).  Moreover, because 
the veteran's appeal is from an original award, consideration 
must now be given to whether a higher rating is warranted for 
any period of time from the effective date of the award - a 
practice known as "staged ratings."  See Fenderson, 12 Vet. 
App. 119 (1999).

By a June 1999 rating decision, the RO awarded the veteran 
service connection for fibromyalgia and assigned a 20 percent 
disability rating therefor, effective August 1, 1998.  By a 
December 2001 rating action, the RO increased the veteran's 
disability rating for fibromyalgia to 40 percent, effective 
August 28, 2001.  

Turning to the relevant medical evidence, a November 1998 
examination report prepared by a private physician, Kent W. 
Blakely, M.D., states that a "[m]usculoskeletal exam 
revealed diffuse tender points which remain consistent with 
fibromyalgia over the mid trapezius border, second 
costosternal joints, anterior shoulder, lateral hips, medial 
knees and ankles." 

An April 1999 VA examination report recounts the veteran's 
history and complaints.  The impression included active 
fibromyalgia, as evidenced by chronic pain and numerous 
tender points on examination.  

A February 2000 VA examination report recites the veteran's 
history and complaints.  The veteran complained that her 
musculoskeletal pain was constant and that pain medication 
had failed to result in relief.  On physical examination the 
examiner opined that the veteran's "condition is currently 
in remission."  The examiner further found that the 
musculoskeletal area involved was the low back and left hip, 
base of the thumb, shoulder, and lower part of the neck.  The 
trigger points were the base of the thumb, elbow, shoulders, 
and left hip at the time of the examination.  The diagnosis 
was fibromyalgia with no significant interval changes since 
the most recent VA examination conducted in April 1999.  

Private medical records from Dr. Blakely, dated in May 2000, 
indicate that the veteran was continuing to experience 
musculoskeletal pain despite taking medication, and that she 
was also experiencing gastrointestinal symptoms as a result 
of the fibromyalgia.

An August 2001 VA examination report shows that the veteran 
had multiple trigger points that were sensitive to pain in 
the upper chest, upper neck, upper thoracic back, lower hips, 
and upper thighs.  The diagnosis was fibromyalgia. 

Fibromyalgia (fibrositis, primary fibromyalgia syndrome) is 
rated under 38 C.F.R. § 4.71a, Diagnostic Code 5025, which 
lists the following symptoms as manifestations of the 
disability:  widespread musculoskeletal pain and tender 
points, with or without associated fatigue, sleep 
disturbance, stiffness, paresthesia, headache, irritable 
bowel symptoms, depression, anxiety, or Raynaud's-like 
symptoms.  Diagnostic Code 5025.  The maximum 40 percent 
disability rating is for assignment when the symptoms of 
fibromyalgia are constant, or nearly so, and refractory to 
therapy.  Id.  A 20 percent disability is for assignment when 
the symptomatology is episodic, with exacerbations often 
precipitated by environmental or emotional stress or by 
overexertion, but present more than one-third of the time.  
Id.  

The medical evidence reveals that the veteran has 
continuously suffered from widespread musculoskeletal pain as 
well as several other symptoms listed under Diagnostic Code 
5025, since August 1, 1998.  The evidence also shows that 
that the veteran's fibromyalgia has, for the most part, been 
refractory to treatment since that time.  Therefore, the 
Board finds that for the period August 1, 1998, to August 28, 
2001, the symptomatology associated with the veteran's 
service-connected fibromyalgia more closely approximates the 
criteria for a 40 percent rating, which is the maximum 
schedular rating available.  This 40 percent rating is 
appropriate throughout for the period beginning from the 
award of service connection.  Fenderson, supra.  As the 
maximum schedular rating assignable is 40 percent, a 
schedular rating in excess of 40 percent, from August 28, 
2001, cannot be awarded.

Although the veteran appears to be claiming that her 
disability due to fibromyalgia is so severe as to warrant the 
assignment of an extra-schedular rating, the evidence does 
not show an exceptional or unusual disability picture as 
would render impractical the application of the regular 
schedular rating standards.  See 38 C.F.R. § 3.321 (2001).  
This is so for the periods prior to and since August 28, 
2001.  The current evidence of record does not demonstrate 
that the veteran's symptoms of fibromyalgia have caused 
impairment not contemplated by the rating schedule.  Her 
problems have not resulted in frequent periods of 
hospitalization or in marked interference with employment.  
§ 3.321.  There is no doubt that service-connected 
fibromyalgia has had an adverse effect on employment, but it 
bears emphasis that the schedular rating criteria are 
designed to take such factors into account.  The schedule is 
intended to compensate for average impairments in earning 
capacity resulting from service-connected disability in civil 
occupations.  38 U.S.C.A. § 1155.  "Generally, the degrees 
of disability specified [in the rating schedule] are 
considered adequate to compensate for considerable loss of 
working time from exacerbations or illnesses proportionate to 
the severity of the several grades of disability."  
38 C.F.R. § 4.1.  Therefore, given the lack of evidence 
showing unusual disability not contemplated by the rating 
schedule, the Board concludes that a remand to the RO for 
referral of this issue to the VA Central Office for 
consideration of an extraschedular evaluation is not 
warranted.  

II.  Claim to Reopen

The record shows that, by a January 1978 rating decision, the 
RO denied the veteran's claim of service connection for a back 
disability.  She did not appeal.  Because the veteran did not 
appeal, that decision is final.  See 38 U.S.C.A. § 7105(c); 
38 C.F.R. §§ 20.302, 20.1103.  

A previously denied claim can be reopened only if new and 
material evidence has been submitted since the last final 
disallowance of the claim on any basis.  38 U.S.C.A. § 5108; 
38 C.F.R. § 3.156(a); Manio v. Derwinski, 1 Vet. App. 140, 
145 (1991); Smith v. West, 12 Vet. App. 312, 314 (1999).  The 
Board must address the issue of whether new and material 
evidence has been submitted because it determines the Board's 
jurisdiction to reach the underlying claim and to adjudicate 
the claim de novo.  See Barnett v. Brown, 83 F.3d 1380, 1383 
(Fed. Cir. 1996), aff'g 8 Vet. App. 1 (1995).  Once the Board 
finds that no such evidence has been offered, that is where 
the analysis must end, and what the RO may have determined in 
this regard is irrelevant.  Barnett, 83 F.3d at 1383.  
Further analysis, beyond the evaluation of whether the 
evidence submitted in the effort to reopen is new and 
material, is neither required nor permitted.  Id. at 1384.  
Any finding entered when new and material evidence has not 
been submitted "is a legal nullity." Butler v. Brown, 9 
Vet. App. 167, 171 (1996) (applying an identical analysis to 
claims previously and finally denied, whether by the Board or 
the RO).  

What constitutes new and material evidence to reopen a 
previously and finally denied claim is defined in 38 C.F.R. 
§ 3.156(a).  Under that regulation, effective for claims 
filed prior to August 29, 2001, new and material evidence is 
defined as follows:  

[E]vidence not previously submitted to 
agency decision-makers which bears 
directly and substantially upon the 
specific matter under consideration, 
which is neither cumulative nor 
redundant, and which by itself or in 
connection with evidence previously 
assembled is so significant that it must 
be considered in order to fairly decide 
the merits of the claim.  

38 C.F.R. § 3.156(a); cf. 66 Fed. Reg. 45,630 (Aug. 29, 2001) 
(to be codified as amended at 38 C.F.R. § 3.156(a)) (new and 
material evidence is defined differently for claims filed on 
or after August 29, 2001). 

The relevant medical evidence available to the RO at the time 
of the January 1978 denial included the following:  service 
medical records (SMRs) showing that the veteran was involved 
in a motor vehicle accident in June 1967; private medical 
records from the time of the accident in 1967 that included 
an unclear copy of a lumbar spine radiology report; and a 
December 1977 VA consultation report with an associated 
radiology report that showed thoracic (dorsal) scoliosis of 
the spine, described as minimally symptomatic.  The Board 
notes, however, that the December 1977 VA radiology report 
revealed that the lumbosacral spine showed no abnormalities.

The new medical evidence, which was received since the 
January 1978 final decision includes medical evidence from 
Dr. Blakely, dated in November 1998, which states his 
impression that the veteran suffered from "[d]iffuse 
musculoskeletal pain with stiffness and joint pain consistent 
with generalized osteoarthritis, particularly involving the 
shoulders and lower back, which appears to be a result of her 
prior injuries sustained many years ago." (Emphasis added).  
These records explain that Dr. Blakely reviewed clinical 
records related to her injuries in 1967 and opined that, "I 
do feel that it is very reasonable to consider that her 
current condition is the result of the motor vehicle accident 
sustained in 1967.  This can lead to osteoarthritis . . . ."

The Board has reviewed the evidence of record in conjunction 
with 38 C.F.R. § 3.156(a), and finds that new and material 
evidence has been received sufficient to reopen the 
previously denied claim.  The Board finds that the newly 
received evidence tends to support the veteran's claim in a 
manner that was not shown in January 1978.  Specifically, the 
new medical records include a medical opinion stating that 
the veteran suffers from osteoarthritis of the lower back 
that is related to service.  These additional facts are not 
cumulative and shed greater light on the issue at hand.  
Consequently, the Board finds that the evidence received 
since the January 1978 denial is so significant that it must 
be considered to fairly decide the underlying claim of 
service connection.  The claim of service connection for a 
back disability is therefore reopened.  38 U.S.C.A. § 5108; 
38 C.F.R. § 3.156(a).


III.  Service Connection for a Neck Disability

The veteran contends that she currently suffers from a neck 
disability as a result of an injury or disease sustained 
during active military service.  It appears that the veteran 
claims that this neck disability is separate and apart from 
her service-connected fibromyalgia

Applicable law provides that service connection will be 
granted if it is shown that the veteran suffers from a 
disability resulting from an injury suffered or disease 
contracted in line of duty, or for aggravation of a 
preexisting injury suffered or disease contracted in the line 
of duty, during active military service.  38 U.S.C.A. § 1110; 
38 C.F.R. § 3.303.  That an injury was incurred in service is 
not enough; there must be chronic disability resulting from 
that injury.  If there is no showing of a resulting chronic 
condition during service, then a showing of continuity of 
symptomatology after service is required to support a finding 
of chronicity.  38 C.F.R. § 3.303(b) (2001).  Service 
connection may also be granted for any disease diagnosed 
after military service, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d) (2001).  

Although the SMRs and contemporaneous private medical records 
show that the veteran suffered multiple injuries as a result 
of a motor vehicle accident, such records do not indicate any 
particular injury or disease affecting the neck.  

The post-service medical records include a January 2001 
letter from a private physician, Jan C. Weber, M.D., stating 
that the neck was in "good condition."  The medical 
evidence does not otherwise show that the veteran suffers 
from any disability of the neck.  Rather, the medical 
evidence, as detailed previously herein, demonstrates that to 
the extent she suffers from neck pain, such symptoms are part 
of her service-connected fibromyalgia.  Specifically, these 
medical records identify fibromyalgia as the cause of pain in 
the neck, and the neck was identified as a trigger point for 
her fibromyalgia. 

Therefore, based on a review and analysis of the evidence of 
record in conjunction with the applicable laws and 
regulations, service connection for a neck disability is not 
warranted.  

IV.  Conclusion

In arriving at its decision, the Board notes that on 
November 9, 2000, the President signed into law the Veterans 
Claims Assistance Act of 2000 (VCAA).  Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 2096 
(2000) (codified as amended at 38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A, 5106, 5107, 5126 (West Supp. 2002)).  VA has 
since issued regulations consistent with this law.  See 66 
Fed. Reg. 45,630-32 (Aug. 29, 2001) (to be codified as 
amended at 38 C.F.R §§ 3.102, 3.156(a), 3.159 and 3.326(a)).  
The appellant has been notified of the applicable laws and 
regulations which set forth the criteria for entitlement to 
the benefits sought on appeal.  The Board concludes that the 
discussions in the rating decisions, statements of the case, 
and supplemental statements of the case have informed the 
appellant and her attorney of the information and evidence 
necessary to substantiate the claims addressed herein, and 
have therefore satisfied the notification requirements.  The 
Board finds that the medical evidence of record contains the 
findings necessary to apply the pertinent law.  The Board 
also finds that the record as it stands is adequate to allow 
for review of the claims herein addressed and that no further 
action is necessary to meet the requirements of the VCAA.  
Consequently, further development to fulfill the duty to 
notify or duty to assist is not necessary.  It may therefore 
be said that, under the circumstances of this case, further 
action to address the VCAA would serve no useful purpose, at 
least as to the issues addressed above.  See Soyini v. 
Derwinski, 1 Vet. App. 540, 546 (1991) (strict adherence to 
requirements in the law does not dictate an unquestioning, 
blind adherence in the face of overwhelming evidence in 
support of the result in a particular case; such adherence 
would result in unnecessarily imposing additional burdens on 
VA with no benefit flowing to the veteran); Sabonis v. Brown, 
6 Vet. App. 426,430 (1994) (remands which would only result 
in unnecessarily imposing additional burdens on VA with no 
additional benefit flowing to the veteran are to be avoided).


ORDER

A schedular rating of 40 percent for service-connected 
fibromyalgia is granted for the period from August 1, 1998, 
to August 28, 2001, subject to the laws and regulations 
governing the award of monetary benefits.

A disability rating for fibromyalgia in excess of 40 percent 
for any period is denied.

The application to reopen a claim of entitlement to service 
connection for a back disability is granted.

Entitlement to service connection for a neck disability is 
denied.



		
	MARK F. HALSEY
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  Meanwhile, 
please note these important corrections to the advice in the 
form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.

 

